                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PERRY BURRIS                                   : CIVIL ACTION
                                               :
                       v.                      : NO. 17-2161
                                               :
TERESA DALBALSO, et al.                        :


                                        MEMORANDUM

KEARNEY, J.                                                                     October 9, 2018

           Perry Burris objects to United States Magistrate Judge Heffley’s Report &

Recommendation to deny Mr. Burris’s pro se petition for a writ of habeas corpus under 28

U.S.C. § 2254 based on ineffective assistance of trial counsel. After conducting a de novo

review of the record and Mr. Burris’s objections, we overrule Mr. Burris’s objections, adopt

Judge Heffley’s Report & Recommendation, and dismiss Mr. Burris’s petition for habeas relief.

     I. Background

           On September 17, 2008, the Honorable M. Harold Kane of the Philadelphia County Court

of Common Pleas found Perry Burris guilty of rape, assault, robbery, and burglary after a bench

trial. 1

           On November 13, 2008, Judge Kane sentenced Mr. Burris to three ten-to-twenty-year

sentences of incarceration running consecutively, and appointed Mr. Burris counsel for post-trial

motions and appeals. 2 On December 8, 2009, appointed defense counsel filed a brief under

Anders v. California, 3 seeking to withdraw because Mr. Burris had no meritorious issues for

appeal. 4 On June 8, 2010, the Pennsylvania Superior Court affirmed Mr. Burris’s conviction and

granted counsel’s request to withdraw. 5
        On July 23, 2010, Mr. Burris filed a Post-Conviction Relief Act (PCRA) petition. 6 On

March 30, 2011, the court appointed Mr. Burris counsel. 7 On December 10, 2012, Mr. Burris

filed an amended PCRA petition. 8 On October 31, 2014, the PCRA court denied Mr. Burris’s

petition. 9 Mr. Burris’s counsel submitted a Notice of Appeal, then moved to withdraw from the

case. 10 On March 2, 2015, Mr. Burris submitted a pro se Statement of Matters complained of on

appeal. 11 On June 23, 2015, the Court of Common Pleas of Philadelphia County issued a Rule

1925(a) Opinion 12 explaining its denial of Mr. Burris’s PCRA petition.13 On May 13, 2016, the

Pennsylvania Superior Court affirmed the denial of Mr. Burris’s PCRA petition. 14 On May 8,

2018, Mr. Burris timely petitioned for a writ of habeas corpus under 28 U.S.C. § 2254. 15

    II. Analysis

        We may entertain an application for writ of habeas corpus of a state prisoner challenging

a state court judgment as unconstitutional. 16 We may not grant the writ unless the state court

adjudication:

                (1) resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or

                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding. 17

        Where state procedural remedies are effective, we may not grant a habeas petition unless

the petitioner “has exhausted the remedies available in the courts of the State.” 18 To satisfy

the exhaustion requirement, a “federal habeas claim must have been ‘fairly presented’ to the state

courts, i.e., it must be the substantial equivalent of that presented to the state courts.” 19

        All of Mr. Burris’s claims allege ineffective assistance of trial counsel under the Sixth

Amendment.       Under the ineffective assistance of counsel standard defined in Strickland v.



                                                    2
Washington, Mr. Burris must show his counsel’s actions fell “outside the wide range of

professionally competent assistance.” 20 The petitioner must also show there is a reasonable

possibility the outcome of the underlying proceeding would have been different if not for the

counsel’s deficient performance. 21

       Mr. Burris argues his trial counsel rendered ineffective assistance on four grounds by:

stipulating DNA testing would have shown the Mr. Burris’s sperm from the rape kit; denying

Mr. Burris his right to a trial by jury; denying Mr. Burris his right to testify; and, failing to call

important witnesses who would have testified Mr. Burris and the victim had earlier sexual

encounters. Judge Heffley found all Mr. Burris’s claims procedurally defaulted, meritless, or

both. We agree with Judge Heffley on all counts.

       A. Mr. Burris’s DNA stipulation claim is procedurally defaulted and meritless.

       Mr. Burris argues trial counsel rendered ineffective assistance by stipulating DNA testing

of the sperm from the rape kit would have shown it was Mr. Burris’s. This claim is procedurally

defaulted and meritless.

           1. Mr. Burris’s DNA stipulation claim is procedurally defaulted.

       Mr. Burris did not exhaust his claim regarding the DNA stipulation because he raised it

for the first time in his appeal of his PCRA denial, so the claim is procedurally defaulted. In Mr.

Burris’s amended PCRA petition, he raised three arguments concerning trial counsel failing to:

(1) call available witnesses who would have established Mr. Burris and the victim had “frequent

sexual relations”; 22 (2) conduct an adequate investigation into identified witnesses prior to trial;

and, (3) consult with Mr. Burris about his right to testify. 23 Mr. Burris’s grievance regarding the

DNA stipulation appears for the first time in the PCRA court’s 1925(a) Opinion. The PCRA

court found Mr. Burris “waived” his DNA claim because he raised it for the first time in his



                                                  3
Statement of Matters. 24 Mr. Burris’s failure to “raise and argue this issue discretely before the

PCRA court precluded him from raising it subsequently on appeal before the Pennsylvania

Superior Court.” 25 Mr. Burris can only excuse his procedural default if he can show cause for

the default and actual prejudice as its result. 26

        Construing Mr. Burris’s pro se objections liberally, it appears Mr. Burris argues he has

cause for his default based on the Supreme Court’s decision in Martinez v. Ryan. 27 This

argument fails.    Martinez established two limited circumstances in which a prisoner could

establish cause for procedural default: (1) if “the state courts did not appoint counsel in the

initial-review collateral proceeding”; or if (2) “appointed counsel in the initial-review collateral

proceeding . . . was ineffective under the standards of Strickland v. Washington.” 28 The first

circumstance does not exist here, because the state court appointed Mr. Burris counsel in his

initial-review PCRA proceeding. The second circumstance requires a showing the ineffective

assistance claim is a “substantial one,” possessing “some merit.” 29 Mr. Burris has not made such

a showing for the reasons in the next subsection.

            2. Mr. Burris’s DNA stipulation claim is meritless.

        Assuming for the sake of argument Mr. Burris did exhaust his DNA stipulation claim, we

will address its merits. Mr. Burris argues his trial counsel “[tacitly] admitted” 30 his guilt by

stipulating the sperm found inside the victim was Mr. Burris’s. Mr. Burris bases his argument on

the Supreme Court’s decision in McCoy v. Louisiana, 31 arguing it created a new rule of

constitutional law 32 which guarantees a defendant the right to maintain innocence of his crime

even over an experienced lawyer’s contrary advice admission would constitute a better strategy.

        Mr. Burris misplaces reliance on McCoy for several reasons. First, McCoy is a capital

case, and it applies to situations in which a defendant chooses to maintain innocence instead of



                                                     4
confessing guilt to avoid the death penalty. 33        Second, McCoy addressed structural errors

warranting reversals on direct appeal, not Strickland habeas claims. 34              Third, and most

fundamentally, Mr. Burris did maintain his innocence by presenting a consent defense. 35 Mr.

Burris’s counsel’s consent defense did not fall outside the wide range of professionally

competent assistance, nor did Mr. Burris suffer prejudice from it. As Judge Heffley found, Mr.

Burris’s Strickland claim is “utterly meritless.” 36

       B. Mr. Burris’s trial-by-jury claim is procedurally defaulted and meritless.

       Mr. Burris next argues his trial counsel rendered ineffective assistance by failing to honor

Mr. Burris’s desire for a jury trial. This claim is procedurally defaulted and meritless.

           1. Mr. Burris’s trial-by-jury claim is procedurally defaulted.

       Mr. Burris did not exhaust his claim regarding a jury trial because he presents it for the

first time in this habeas petition. He did not present the claim to the PCRA court either at the

initial review stage or in an appeal. Mr. Burris again relies on Martinez to establish cause for his

procedural default, and again we deny this argument because Mr. Burris had PCRA counsel and

his claim is meritless, as explained below.

           2. Mr. Burris’s trial-by-jury claim is meritless.

       Mr. Burris claims he intended to ask for a jury trial, but his trial counsel interrupted him

before he could. The record does not support his argument. Before the trial, Mr. Burris signed a

written jury trial waiver colloquy. Judge Kane questioned Mr. Burris at the start of trial to

ensure Mr. Burris reviewed the waiver with his attorney and Mr. Burris understood the waiver.

Then, Judge Kane asked Mr. Burris, “It’s your choice, judge or jury—judge trial or jury trial?”37

Mr. Burris responded, “Judge.” 38 The record reflects no counsel misconduct or prejudice to Mr.

Burris as a result of his bench trial. Mr. Burris’s Strickland claim is meritless.



                                                   5
       C. Mr. Burris’s claim regarding his failure to testify lacks merit.

       Mr. Burris properly exhausted his testimony claim, so we turn directly to its merits.39

Mr. Burris argues his trial counsel “provided inaccurate advi[c]e regarding Petitioner’s right to

testify,” 40 which prejudiced him because he wished to testify about the circumstances related to

the crime. We disagree.

       Mr. Burris fails to meet both Strickland prongs. Mr. Burris is correct the decision to

testify on one’s own behalf is “reserved for the client.” 41 But as Judge Heffley noted, Mr. Burris

has not explained how counsel’s decision to keep him off the stand constituted an unreasonable

strategy. 42 At trial, Mr. Burris’s counsel told the court he had discussed with Mr. Burris whether

he wished to testify, and Mr. Burris elected not to. 43 Mr. Burris does not argue his counsel

misrepresented those facts, nor does he present evidence showing he did intend to testify at trial

other than his own bare assertion. Finally, Mr. Burris has failed to argue how his testimony

would have changed the outcome of the case. Mr. Burris’s Strickland claim fails.

       D. Mr. Burris’s claim regarding counsel’s failure to call witnesses is procedurally
          defaulted and meritless.

       Mr. Burris argues his trial counsel rendered ineffective assistance by failing to call

witnesses who would have substantiated Mr. Burris’s claim the victim consented to their

encounter. This claim is procedurally defaulted and meritless.

           1. Mr. Burris’s claim regarding counsel’s failure to call witnesses is
              procedurally defaulted.

       Mr. Burris’s claim regarding trial counsel’s failure to call witnesses is unexhausted. Mr.

Burris raised the claim in his amended PCRA petition, but he did not raise the claim in his

Statement of Matters. Mr. Burris’s failure to appeal the claim means he did not “ ‘fairly

present[]’” the claim through the state courts. 44



                                                     6
       Mr. Burris tries a new tact to excuse this procedural default, alleging he presented new

evidence of “actual innocence” which excuses his default under the Supreme Court’s decision in

McQuiggin v. Perkins. 45 But Mr. Burris presents no new evidence, let alone evidence which

would prevent a reasonable juror from finding him guilty beyond a reasonable doubt as

McQuiggin requires. 46    Instead, Mr. Burris presents bare, unsubstantiated assertions in his

petition, arguing counsel should have called other witnesses who would have testified he and the

victim had a prior relationship. He attaches only one affidavit, from Erikca McGlond, in which

she asserts she would have testified to Mr. Burris’s and the victim’s ongoing relationship. But

Ms. McGlond testified at Mr. Burris’s trial, saying she saw Mr. Burris and the victim in bed

together at her house. 47 Mr. Burris has not presented the evidence required for a showing of

actual innocence, so his claim is procedurally defaulted.

           2. Mr. Burris’s claim regarding counsel’s failure to call witnesses is meritless.

       Even assuming Mr. Burris exhausted this claim, it lacks merit. A claim regarding failure

to call witnesses requires a showing under Strickland:

               (1) that the witness existed; (2) that the witness was available; (3)
               that counsel was informed of the existence of the witness or should
               have known of the witness's existence; (4) that the witness was
               prepared to cooperate and would have testified on appellant’s
               behalf; and (5) that the absence of the testimony prejudiced
               appellant. 48

       As Judge Heffley found, Mr. Burris “has not come close to meeting these

requirements.” 49 Mr. Burris provides two names, Rodney Banks and Erica Miner, without

affidavits or any other supporting evidence.        Mr. Burris alleges Ms. McGlond could have

informed his trial counsel of the other witnesses’ whereabouts, yet counsel did not investigate.

But none of Mr. Burris’s allegations prove the witnesses even existed, let alone prepared to

testify. Moreover, these witnesses’ testimonies are unlikely to change the outcome of the trial.

                                                7
Ms. McGlond already testified Mr. Burris and the victim spent time together at her house.

Likewise, Mr. Burris’s witnesses would have testified he and the victim had an existing

relationship. Mr. Burris’s Strickland claim is without merit.

       E. We deny a certificate of appealability.

       “Unless a circuit justice or judge issue a certificate of appealability, an appeal may not be

taken to the court of appeals from … the final order in a habeas corpus proceeding in which the

detention   complained      of   arises   out     of   process   issued    by    a   State    court. 50

         When a district court rejects constitutional claims on the merits, the petitioner “must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” 51

       In Slack v. McDaniel, the Supreme Court explained when a district court denies a habeas

petition on procedural grounds without reaching the underlying constitutional claim, a certificate

of applicability should be issued “when the prisoner shows, at least, that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” 52 When a “plain procedural bar is present” and the district court correctly

invokes it to dispose the case, “a reasonable jurist could not conclude either that the district court

erred in dismissing the petition or that the petitioner should be allowed to proceed further.” 53

       Mr. Burris has not shown, and we cannot find our holding denying his ineffective trial

counsel claim could be reasonably debated. Mr. Gonzalez has also not shown, and we cannot

find our conclusions barring his claims based on procedural default would allow reasonable

judges to debate the correctness of our ruling.




                                                  8
      III. Conclusion

           Mr. Burris petitions for a writ of habeas corpus, alleging ineffective assistance of counsel.

His claims are procedurally defaulted, meritless, or both. In the accompanying Order, we

approve and adopt Judge Heffley’s Report & Recommendation and dismiss Mr. Burris’s habeas

petition.




1
    ECF Doc. No. 20, Ex. C at 1.
2
    Id. at 1–2.
3
    386 U.S. 738 (1967).
4
    ECF Doc. No. 20, Ex. C at 2.
5
    Id.
6
    Id.
7
    Id.
8
    Id.
9
    Id.
10
     Id.
11
     Id.
12
  Pennsylvania Rule of Appellate Procedure 1925(a) requires a state trial court whose decision is
appealed to issue a brief opinion explaining the decision.
13
     ECF Doc. No. 20, Ex. C.
14
     ECF Doc. No. 20, Ex. F.
15
     ECF Doc. No. 1.
16
     28 U.S.C. § 2254(a).



                                                    9
17
     28 U.S.C. § 2254(d).
18
     28 U.S.C. § 2254(b)(1).
19
   Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997) (as amended) (quoting Evans v. Court
of Common Pleas, Del. Cty., Pa., 959 F.2d 1227, 1231 (3d Cir. 1992)).
20
     Strickland v. Washington, 466 U.S. 668, 690 (1984).
21
     Lewis v. Horn, 581 F.3d 92, 106–07 (3d Cir. 2009).
22
     Petitioner’s Amended Petition for Post-Conviction Relief at 2, filed Dec. 10, 2012.
23
     Id.
24
     ECF Doc. No. 20, Ex. C at 2.
25
     Thomas v. Sec’y, Pa. Dep’t of Corr., 495 F. App’x 200, 206 (3d Cir. 2012).
26
     Coleman v. Thompson, 501 U.S. 722, 750 (1991).
27
     566 U.S. 1 (2012).
28
     Martinez, 566 U.S. at 14.
29
     Id.
30
     ECF Doc. No. 24 (Petitioner’s Objections), at 5.
31
     138 S. Ct. 1500 (2018).
32
   Cognizant of our duty to construe Mr. Burris’s pro se petition liberally, we impute this
argument to him.
33
   See McCoy, 138 S. Ct. at 1505 (“We hold that a defendant has the right to insist that counsel
refrain from admitting guilt, even when counsel’s experienced-based view is that confessing
guilt offers the defendant the best chance to avoid the death penalty.”).
34
   See United States v. Jose, No. 14-652-10, 2018 WL 3747449, at *4 (E.D. Pa. Aug. 7, 2018)
(“While McCoy instructs our guidance on the type of structural error warranting reversal on
direct appeal, it could not directly address the waiver of Strickland prejudice applying when a
convicted person seeks habeas relief.”), appeal filed, No. 18-2848 (3d Cir. Aug. 20, 2018).
35
  N.T., D. Earl at 70-71, Sept. 17, 2008 (closing statement of defense) (“Mr. Burris never denied
or disputed that [he and the victim] had relations.”).

                                                  10
36
     ECF Doc. No. 21 (Report & Recommendation), at 8.
37
  See N.T. p. 5, Sept. 17, 2008. Commonwealth v. Burris, No. CP-51-CR-0000712-2008 (Pa. Ct.
Com. Pl. Phila. Cty.).
38
     Id.
39
     ECF Doc. No. 20, Ex. F at 5.
40
     ECF Doc. No. 24, at 10.
41
     McCoy v. Louisana, 138 S. Ct. 1500, 1508.
42
     ECF Doc. No. 21, at 11.
43
  N.T., D. Earl at 67-68, Sept. 17, 2008, Commonwealth v. Burris, No. CP-51-CR-0000712-
2008 (Pa. Ct. Com. Pl. Phila. Cty.).
44
   Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997) (as amended) (quoting Evans v. Court
of Common Pleas, Del. Cty., Pa., 959 F.2d 1227, 1231 (3d Cir. 1992)).
45
     569 U.S. 383 (2013).
46
     McQuiggin, 569 U.S. at 386.
47
  N.T., E. McGland at 63, Sept. 17, 2008, Commonwealth v. Burris, No. CP-51-CR-0000712-
2008 (Pa. Ct. Com. Pl. Phila. Cty. Sept. 17, 2008).
48
  Moore v. DiGuglielmo, 489 F. App’x 618, 625 (3d Cir. 2012) (citing Commonwealth v.
Fulton, 830 A.2d 567, 572 (Pa. 2003)).
49
     ECF Doc. No. 21, at 12.
50
     28 U.S.C. § 2253(c)(1).
51
     Slack v. McDaniel, 529 U.S. 473, 484 (2000).
52
     Id.
53
     Id.




                                                 11
